Exhibit 10.1

 

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (the “Agreement”), dated as of August 4, 2016 (the
“Notice Date”) and effective as of the Effective Date (as defined in this
Agreement), is made by and between Neurotrope, Inc., a Nevada corporation and
its operating subsidiary, Neurotrope BioScience, Inc., a Delaware corporation
(collectively, the “Company”), and Charles S. Ramat (“Executive”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of September 28, 2015 (the “Employment Agreement”) pursuant to which
the Company employed Executive to serve as President and Chief Executive
Officer; and

 

WHEREAS, the Company and the Executive desire to provide for an amicable and
mutually agreed transition of executive management; to implement the provisions
in the Employment Agreement for termination of Executive by the Company without
Cause and to make certain amendments to the Employment Agreement, all in
accordance with the terms and conditions of this Separation Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows (capitalized terms not otherwise defined
herein shall have the meanings assigned to them in the Employment Agreement).

 

1.           Interim CEO. Executive’s employment and Employment Term as Chief
Executive Officer (CEO) of the Company shall continue for 60 days after the
Notice Date (the “Notice Period”). During the Notice Period, the Company will
continue to pay Executive his current Base Salary and will continue Executive’s
participation in the Company’s benefit plans, except that his Base Salary shall
be reduced $10,000 per month.

 

2.           Reporting. Executive shall report solely to the entire Board of
Directors of the Company (and not to an Executive Committee or other person or
group) during the Notice Period, and will resign from the Board and all other
positions Executive holds with the Company at the end of the Notice Period, or
earlier if requested by the Board. Executive hereby waives his rights to be a
management nominee to the Board. As provided in the Employment Agreement,
Executive need only follow “reasonable and lawful directions” given by the
Board.

 

3.           Transition Responsibilities. Executive’s responsibilities during
the Notice Period will be primarily to assist in transition of his duties to
other employees of the Company and Joshua Silverman, consultant to the Company,
and such other duties as the Board may request from time to time. Executive will
not participate in or be responsible for any negotiations, terminations or
modification of arrangements between the Company and other Company directors,
officers, employees and shareholders, unless otherwise requested by the Board.

 

4.           Termination Without Cause; Entitled to Payments and Benefits. The
parties agree that Executive is being terminated by the Company without Cause
and that Executive will receive all of the Accrued Benefits described in the
first paragraph of Section 9 of the Employment Agreement and all of the payments
and benefits set forth in Section 9(a) of the Employment Agreement upon such
event, including the “Severance” payment as defined therein. The “Date of
Termination” for purposes of the Employment Agreement shall be 60 days after the
Notice Date (or earlier, if the Company terminates the Notice Period). No other
notices of termination shall be required of either party.

 



  1

 

 

5.           Payment of Severance. The Severance payment of $200,000 shall be
paid to Executive on the Company’s first practical payroll date following the
Date of Termination, provided the Executive has not exercised his right to
revoke this Agreement.

 

6.           Restoration of Consulting Agreement. As provided in Section 14 of
the Employment Agreement, on the Date of Termination, the Consulting Agreement
effective February 28, 2013, as amended, between Ramat Consulting Group and
Neurotrope Bioscience, Inc. (the “Consulting Agreement”), shall automatically
and without any further action by any party hereto, be restored and become fully
effective and reinstated on the same terms and conditions of such Consulting
Agreement for the balance of its five (5) year term and which shall expire on
February 28, 2018, including without limitation, payment of consulting fees at
the rate of $50,000 per annum, payable monthly.

 

7.           Vesting and Exercisability of Stock Options. On the Date of
Termination, (i) all unvested options under all of the Stock Option Agreements
between the Company and Executive (including without limitation, those set forth
on Schedule A to this Agreement) shall immediately vest, automatically and
without any further action by the parties hereto notwithstanding that Executive,
on the previously scheduled vesting dates, may no longer be an employee,
director, or service provider to the Company, and (ii) all vested options
(including those whose vesting occurs pursuant the preceding clause) under all
of the Stock Option Agreements between the Company and Executive (including
without limitation, those set forth on Schedule A to this Agreement) shall
continue to be exercisable for a period of ten (10) years following the
respective dates of grant.

 

8.           Successors. Section 26 of the Employment Agreement shall continue
to require any successor to the Company as described therein to assume expressly
and agree in writing to perform the obligations of the Company under the
Employment Agreement and this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 



  2

 

 

9.           Continuing Obligations. The Company and the Executive hereby agree
that the obligations in Sections 10, 12, 13, 25 and 27 of the Employment
Agreement shall continue in full force in effect in accordance with the terms
therein following the Date of Termination notwithstanding the termination of
Executive’s employment without Cause; provided, however, that the non-compete
provision set forth in Section 27(b) of the Employment Agreement is hereby
amended to read as follows:

 

“b.           Non – Compete. For and in consideration of this exposure to
confidential and sensitive information, and further in consideration of the
salary, bonuses, stock and other incentives set forth in this Agreement,
Executive agrees that during his employment with the Company and for twelve (12)
months following the termination of his employment by any party or for any
reason other than a Change of Control, by the Company without Cause, or
Non-Renewal or by the Executive with Good Reason he will not (i) directly or
indirectly engage in or associate in any country in which the Company is doing
or has plans to do business with any entity engaging in the business engaged in
by the Company (i.e., research, development and sale of products using
bryostatin or bryologs (collectively, the “Specified Products”); or (ii)
solicit, for competitive business purposes with respect to the Specified
Products, any customer or partner of the Company. Notwithstanding the foregoing,
the Executive and his affiliates shall at all times be permitted to (i) own
passive investments (where he is not a director or officer) of less than twenty
(20 %) percent of any other enterprise, (ii) own investments (where he is not a
director or officer) in large capitalization publicly traded companies in the
pharmaceutical or medical industry, even if by chance such large companies
engage in activities covering the Specified Products and (iii) participate in a
business that is engaged in the development and/or sale of products using
bryologs only for the indication of AIDS.”

 

10.           Inventions; Records. The Company and the Executive hereby confirm
that with respect to Section 28 of the Employment Agreement, Executive does not
have any inventions, discoveries, improvements or patentable or copyrightable
works made by the Executive during the Employment Term and related to the
Specified Products in the Company’s business and the Company does not require or
expect to receive any assignment or transfer of any such intellectual property
from Executive. The Company and Executive hereby confirm that with respect to
Section 12 of the Employment Agreement, that Executive does not have any
separate files, records, reports or, electronic storage media relating to the
Company nor any computer hardware or software or cell phones provided by or
relating to the Company, nor any other property belonging to the Company.

 



  3

 

 

11.           Press Releases and Communications. Both the Company and Executive
shall have mutual consent rights over any press releases, public communications
and references to Executive in the Company’s securities filings, relating to
Executive’s separation from the Company, which generally shall describe that
there has been an amicable, mutually agreed transition without cause by the
Company or Executive. Executive agrees that he will not make or cause to be made
any disparaging or negative statements about the Company or any of its
directors, officers or employees, and the Company agrees that it will not, and
it will direct its directors and officers not to, make any disparaging or
negative statements about Executive.

 

12.           Mutual Releases. (a) Executive, on behalf of himself and his
heirs, personal representatives, successors and assigns, hereby releases,
discharges and waives any and all claims, counterclaims, actions or causes of
action whether asserted or unasserted and whether known or unknown which he, she
or they have possessed or may possess up until the time of the Effective Date
against the Company and its affiliates, and covenants not to sue any of them for
any of such claims including, without limitation, claims (x) under the
Employment Agreement or any other agreement between the Executive and the
Company, or (y) under any state or federal law relating to Employment or
prohibited discrimination or retaliation in employment including, without
limitation, Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act or the Older Workers’ Benefit Protection Act, the New York State
Human Rights Law, the New York City Human Rights Law, and the New Jersey Law
Against Discrimination, excepting from such release (1) the terms and conditions
of this Agreement and documents contemplated to be delivered hereby, (2)
Executive’s entitlement to the Accrued Benefits and Severance and rights under
all executive and employee benefit plans of the Company in which Executive
participates, (3) continued indemnification pursuant to Section 25 of the
Employment Agreement as well as under the Company’s Certificate of
Incorporation, By-Laws, and applicable law, (4) continued coverage as a named
insured under all of the Company’s D&O insurance policies, (5) all rights under
stock option and stock award agreements, shareholder, registration rights,
investor rights and similar agreements to which Executive and the Company are a
party, (6) all rights as a shareholder of the Company and (7) restoration of the
Consulting Agreement as referred to in Section 6 of this Agreement, and (b)
effective on the Effective Date, and excepting only the terms and conditions of
this Agreement and the documents contemplated to be delivered hereby, the
Company, on behalf of itself and its affiliates and its and their successors and
assigns, hereby releases, discharges and waives any and all claims,
counterclaims, actions and causes of action whether asserted or unasserted and
whether known or unknown which it, he or they may have possessed or may possess
up until the time of the Effective Date against Executive, and his heirs,
personal representatives, successors and assigns, including without limitation,
any claims in any way related to Executive’s employment with the Company or his
acts or omissions as a director or officer of the Company, or any possible
legal, equitable, contract or tort claim, whether based on breach of contract,
fraud, libel, slander, tortious interference with business relations or
otherwise, and covenants not to sue any of them for any such claims. The
foregoing releases to Executive shall include, without limitation, any
signatures, evaluations, certifications and actions taken with respect to the
Company's 10-Q for the quarter ending June 30, 2016 and related management
representation letters to the Company's accountants, even if these occur after
the Effective Date or the date of this Agreement. Notwithstanding the foregoing,
the Company’s release of the Executive shall not include any claims arising out
of or relating to any conduct of the Executive that is criminal or fraudulent as
determined in a final non-appealable judgment.

 



  4

 

 

13.           Additional Releases. Simultaneously with the execution and
delivery of this Agreement, Executive shall have received release and immunity
agreements (the “Investor Releases”) (substantially similar to the provisions of
Section 12 above) from Iroquois Master Fund Ltd., Ellis International and
Katalyst Securities and their respective affiliates.

 

14.           Company Authorization. The Company represents and warrants to
Executive that this Agreement has been duly authorized by all necessary
corporate action of its Board of Directors, has been duly executed and delivered
by an authorized signatory of the Company, and is the legally valid, binding and
enforceable obligation of the Company in accordance with its terms. The
Executive represents and warrants to the Company that this Agreement has been
duly executed and delivered by him and is the legally valid, binding and
enforceable obligation of the Executive in accordance with its terms.

 

15.           Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and to the extent any provision of the Employment
Agreement is inconsistent herewith, it shall be deemed amended to conform to
this Agreement, and in the event of any conflict between the provisions of this
Agreement and the Employment Agreement, this Agreement shall control and govern.
This Agreement may be amended only by a written document signed by both parties
to this Agreement.

 

16.           Governing Law. This Agreement and the Employment Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction, and any action brought hereunder shall
be brought in a court of competent jurisdiction in the State of New York. The
Company and the Executive do hereby submit to personal jurisdiction of the
federal and state courts located in the State of New York for purposes of any
action brought hereunder.

 

17.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

18.           Severability. If any section, subsection or provision hereof is
found for any reason whatsoever to be invalid or inoperative, that section,
subsection or provision shall be deemed severable and shall not affect the force
and validity of any other provision of this Agreement. If any covenant herein is
determined by a count to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set for the herein by the parties themselves in the
modified form.

 



  5

 

 

19.           Warranties. By signing this Agreement, Executive acknowledges the
following:

 

A.He has carefully read and understands this Agreement.

 

B.The Company advised him to consult with an attorney, Executive did consult
with an attorney and his attorney prepared the initial draft of this Agreement,
and reviewed this Agreement in its final form;

 

C.He has been given twenty-one (21) days to consider his rights and obligations
under this Agreement and to consult with an attorney about both;

 

D.He understands that this Agreement is legally binding and by signing it he
gives up certain rights;

 

E.He has voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;

 

F.He has seven (7) days after he signs this Agreement to revoke it by notifying
the Company in writing. This Agreement will not become effective or enforceable
until this seven (7) day revocation period has expired (such date, the
“Effective Date”); and

 

G.This Agreement includes a waiver of all rights and claims he may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.).

 

20.           Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, or by courier delivery or by email with confirmed
receipt, to the parties at their respective addresses set forth below or to such
other address as shall be designated by such party by notice given in accordance
herewith:

 

To the Company:

 

Robert Weinstein

Chief Financial Officer

Neurotrope, Inc.
50 Park Place, Suite 1401

Newark, New Jersey 07102

rweinstein@neurotropebioscience.com

 

 

To Executive:

 

Charles Ramat
20 W. 86th St., Apt. 4a
New York, New York 10024

 



  6

 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above.

 



  NEUROTROPE, INC.         By: /s/ Robert Weinstein           Printed Name:
Robert Weinstein         Title: Chief Financial Officer         NEUROTROPE
BIOSCIENCE, INC.         By: /s/ Robert Weinstein           Printed Name: Robert
Weinstein         Title: Chief Financial Officer               EXECUTIVE:      
  /s/ Charles S. Ramat   Charles S. Ramat



 

 

 

 

 

 

 

 



  7

